           Case 4:19-cv-01038-ACA Document 1 Filed 07/03/19 Page 1 of 6                  FILED
                                                                                 2019 Jul-03 AM 11:19
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

MAX WINKLES,                )
                            )
    Plaintiff,
                            )
v.                          )
                            ) CASE NO. _________________
THE GUARDIAN LIFE INSURANCE )
COMPANY OF AMERICA,         )
    Defendant.              )
                            )

                            NOTICE OF REMOVAL

      Pursuant to the provisions of 28 U.S.C. §§ 1331, 1441, and 1446, The

Guardian Life Insurance Company of America (“Guardian” or “Defendant”),

hereby removes this action to the United States District Court for the Northern

District of Alabama, Middle Division, which is the federal judicial district

embracing the Circuit Court of Etowah County, where this case was originally

filed as Case No. 31-CV-2019-900430. As addressed below, removal of this

action is proper pursuant to 28 U.S.C. § 1331, in that Plaintiff’s claims invoke the

Court’s federal question jurisdiction under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. The grounds for

removal are as follows:

      1.      Plaintiff commenced this civil action in the Circuit Court for Etowah

County, Alabama, on May 23, 2019. A true and correct copy of all process and



                                         1
           Case 4:19-cv-01038-ACA Document 1 Filed 07/03/19 Page 2 of 6



pleadings filed in the State Court Action as reflected on Alacourt are attached

hereto as Exhibit “A”.

      2.      Plaintiff’s Complaint was served on June 3, 2019 and returned on

June 6, 2019. Accordingly, this Notice of Removal is filed within thirty (30) days

after service of the initial pleading on which the aforesaid action is based pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      3.      This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that Plaintiff’s claim invokes this Court’s federal question

jurisdiction under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq.

      4.      The United States District Court for the Northern District of Alabama,

Middle Division, is the federal judicial district embracing the Circuit Court of

Etowah County, Alabama, where this suit was originally filed. Venue is therefore

proper under 28 U.S.C. § 81(a)(6) and § 1441(a).

                    FEDERAL QUESTION JURISDICTION

      5.      Under 28 U.S.C. § 1331, this Court has “original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.”

Further, the ERISA jurisdiction provision provides for concurrent jurisdiction to

the state and federal courts over participant’s claims under 29 U.S.C. §

1332(a)(1)(B) and exclusive jurisdiction to the federal courts over all other ERISA



                                          2
            Case 4:19-cv-01038-ACA Document 1 Filed 07/03/19 Page 3 of 6



claims by participants. See 29 U.S.C. § 1332(e)(1). When filed in state court, such

actions may be removed to federal court. See 28 U.S.C. § 1441(a).

      6.       This action against Defendant could have been originally filed in this

Court pursuant to 29 U.S.C. § 1132 in that Plaintiff seeks to recover ERISA

benefits under an employer-sponsored plan sponsored by Midwest Logistics

Systems, Ltd. (the “Plan”) and for conduct related to the denial of long-term

disability (“LTD”) benefits allegedly due to him under such Plan.          Guardian

insured and administered claims under the Plan during the relevant time period.

While employed at Midwest Logistics Systems, Ltd., Plaintiff was a participant in

the Plan.

      7.       Plaintiff alleges in his Complaint that he “has a long term disability

policy through Defendant.” Complaint (“Compl.”) at ¶ 1. Plaintiff further alleges,

inter alia, that he is disabled and entitled to long-term disability benefits which

were terminated on May 22, 2019. Id. at ¶¶ 2, 4. Plaintiff then expressly states an

ERISA benefit claim pursuant to 29 U.S.C. § 1132. Id. at ¶ 7.

                                MISCELLANEOUS

      8.       A copy of this Notice of Removal is being filed with the Clerk of the

Circuit Court of Etowah County, Alabama, as provided by law, and written notice

is being sent to Plaintiff’s counsel.

      9.       Along with this Notice of Removal, Guardian will tender to the Clerk



                                           3
        Case 4:19-cv-01038-ACA Document 1 Filed 07/03/19 Page 4 of 6



of this Court the funds necessary to secure removal.

      10.   This Notice of Removal is filed within thirty (30) days after service of

the initial pleading on which the aforesaid action is based pursuant to Rule 6(a) of

the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      11.   The prerequisites for removal under 28 U.S.C. § 1441 have been met.

      12.   The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Northern District of

Alabama, and this cause is removable to the United States District Court for the

Northern District of Alabama.

      13.   Should any question arise as to the propriety of the removal of this

action, Guardian respectfully requests the opportunity to submit a brief and present

oral argument in support of its position that this cause is removable. Sierminski v.

Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000).

      WHEREFORE, PREMISES CONSIDERED, Defendant The Guardian Life

Insurance Company of America, desiring to remove this civil action to the United

States District Court for the Northern District of Alabama, Middle Division, the

district and division encompassing the county in which such civil action is

pending, prays that the filing of this Notice of Removal, the giving of written

notice thereof to Plaintiff, and the filing of a copy of this Notice of Removal with

the Clerk of the Circuit Court of Etowah County, Alabama, shall effect the removal



                                         4
         Case 4:19-cv-01038-ACA Document 1 Filed 07/03/19 Page 5 of 6



of said civil action to this Honorable Court.

                                       Respectfully submitted,


                                       /s/ William B. Wahlheim, Jr.
                                       William B. Wahlheim, Jr.
                                       Grace Robinson Murphy
                                       Attorneys for Defendant The Guardian Life
                                       Insurance Company of America


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
Suite 2400, Regions/Harbert Plaza
Birmingham, Alabama 35203-2618
T: (205) 254-1000
F: (205) 254-1999
wwahlheim@maynardcooper.com
gmurphy@maynardcooper.com




                                          5
        Case 4:19-cv-01038-ACA Document 1 Filed 07/03/19 Page 6 of 6



                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon
the following listed persons by placing a copy of the same in the United States
mail, postage prepaid and properly addressed, this the 3rd day of July, 2019:

      Myron K. Allenstein
      Rose Marie Allenstein
      ALLENSTEIN & ALLENSTEIN, LLC
      141 South 9th Street
      Gadsden, AL 35901
      (256) 546-6314
      (256) 547-7648 (fax)
      myron@allenstein.com
      rose@allenstein.com


                                      /s/ William B. Wahlheim, Jr.
                                      OF COUNSEL




                                        6
